Citation Nr: 9936130	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for atrial 
tachycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from October 1989 to 
September 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a statement of the case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.  

The present appeal arises from a December 1996 rating 
decision, in which the RO, inter alia, granted the veteran 
service connection for atrial tachycardia.  The disorder was 
determined to be noncompensable, with an effective date from 
September 1996.  The veteran filed an NOD that same month, 
and the RO issued an SOC in February 1997.  The veteran filed 
a substantive appeal in April 1997.  In September 1997, the 
veteran testified before a hearing officer at the VARO in 
Huntington.  Thereafter, in a November 1997 rating decision, 
the veteran's disability rating was increased to 10 percent, 
with an effective date also from September 1996.  
Supplemental statements of the case (SSOC) were issued in 
November 1997, January 1998, and February 1999.  In October 
1999, the veteran testified before the undersigned Member of 
the Board during a Video Conference Hearing.  

The Board further notes that the veteran had perfected an 
appeal as to the additional issues of service connection for 
an abnormal pap smear, sinusitis, major depression, and neck 
pain.  At her RO hearing in September 1997, the veteran 
withdrew the issues of sinusitis and residuals of a neck 
injury.  In a November 1997 rating decision, the veteran was 
granted service connection for a left oophorectomy, which 
included the issue of an abnormal pap smear.  Subsequently, 
in a February 1999 rating decision, the veteran was granted 
service connection for a mood disorder due to cardiac 
arrhythmia with depressive features, secondary to her 
service-connected atrial tachycardia.  Since the veteran has 
not perfected an appeal with respect to these service-
connected disabilities, we find that they are no longer in 
appellate status.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).  That is, the Board finds that she has 
submitted a claim which is plausible.  This finding is based 
in part on the veteran's assertion that her atrial 
tachycardia disability is more severe than previously 
evaluated.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

A review of the most recent treatment records from the VA 
Medical Center (VAMC) in Huntington reflects that, in July 
1997, the veteran was diagnosed with recurrent SVT 
(supraventricular tachycardia).  A treatment note, dated in 
September 1997, reported that an EKG (electrocardiogram) 
study was within normal limits and revealed a normal sinus 
rhythm.  During the veteran's Video Conference Hearing in 
October 1999, she testified that she suffered from fatigue, 
dizziness, and chest pain, and that she was taking medication 
for her atrial tachycardia.  Furthermore, she reported 
experiencing "episodes" sometimes once to three times a 
day.  She reported that recovery from an episode depended 
upon its severity, and lasted sometimes five to fifteen 
minutes, and other times two to three hours.  The veteran 
also stated that, when she awakened in the morning, her heart 
felt like it was about to jump out of her chest.  
Furthermore, the veteran reported that she had recently been 
treated for her atrial tachycardia at St. Mary's and Cabell 
Huntington Hospitals.  

We note that the provisions of Diagnostic Code 7013 (under 
the former criteria of which Code the veteran's atrial 
tachycardia was initially evaluated) were revised via 
regulatory amendment, effective January 12, 1998.  See 62 
Fed. Reg. 65,207-65,224 (December 11, 1997).  The current 
rating criteria are codified at 38 C.F.R. § 4.104, DC 7010 
(1999).  The previously effective criteria were codified at 
38 C.F.R. § 4.104, DC 7013 (1997).  Under the "new" 
criteria, a maximum 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.  38 C.F.R. § 4.104, DC 7010 (1999).  
Under the "old" criteria, paroxysmal tachycardia warranted 
a 30 percent disability rating if there were severe, frequent 
attacks.  38 C.F.R. § 4.104, DC 7013 (1997).

Under judicial precedents, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998).  
Therefore, in reviewing this case, the Board would be 
required to evaluate the veteran's service-connected atrial 
tachycardia under both the old and current regulations to 
determine whether she is entitled to an increased evaluation 
under either set of criteria; with the version most favorable 
to the veteran to be applied.

However, in reviewing the record, we note no indication that 
the RO has considered the veteran's entitlement to a rating 
in excess of 10 percent under the new criteria, at 38 C.F.R. 
§ 4.104, DC 7010 (1999).  We do observe a handwritten 
notation, on the second page of the February 1999 Rating 
Decision, to the effect that the old diagnostic code, DC 
7013, was being supplanted by the new code, DC 7010, for 
purposes of a computer entry.  However, the veteran has not 
been apprised of the newly applicable rating criteria.  The 
original SOC, from February 1997, contains the previous 
criteria, and the several SSOCs thereafter do not contain the 
revised criteria.

We are also aware that the veteran last underwent a VA 
medical examination with regard to her heart three years ago, 
in November 1996.  Since that time, she has been treated on 
an outpatient basis at the VAMC in Huntington, and reported 
having been treated at St. Mary's Hospital and Cabell 
Huntington Hospital.  The Board is not competent to ascertain 
the degree to which a disability has manifested itself 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals) has 
stated that, when the Board identifies, in the course of its 
appellate review, a matter that has not been addressed, in 
the first instance, by the RO, the Board must consider 
whether the appellant has had adequate notice of the need to 
submit evidence or argument on that matter, and an 
opportunity to submit such evidence and argument.  If not, it 
must be considered whether the veteran would be prejudiced by 
the Board's going forward to a final decision on that issue.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

Therefore, given the number of years since the veteran was 
last afforded a VA examination, the Board believes she should 
undergo an additional medical examination to better assess 
the severity of her atrial tachycardia.  Thereafter, the RO 
should make a rating determination considering both the 
current and old rating criteria, with the version most 
favorable to the veteran to be applied.  The veteran should 
ultimately be apprised of the RO's decision, along with the 
new/current regulatory criteria under 38 C.F.R. § 4.104, and 
should afforded the opportunity to submit evidence and 
argument, if warranted.  

In view of the above, the case is REMANDED to the RO for the 
following action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for her atrial tachycardia 
since December 1997.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records not already 
on file, which may exist, and incorporate 
them into the claims folder.  

2. The veteran should be scheduled for a VA 
compensation examination to determine the 
severity of her atrial tachycardia.  All 
indicated studies should be performed and 
all clinical findings reported in detail.  
The examiner should express an opinion as 
to whether or not the veteran has severe, 
frequent attacks of atrial tachycardia, 
or whether or not she has more than 4 
episodes of atrial tachycardia per year 
documented by ECG or Holter monitor.  The 
examiner should support his or her 
opinion by discussing medical principles 
as applied to specific medical evidence 
in the veteran's case.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3. The RO should then take adjudicative 
action on the veteran's claim for a 
rating in excess of 10 percent for atrial 
tachycardia.  The veteran's disability 
should be evaluated with consideration of 
the rating criteria under the provisions 
of 38 C.F.R. § 4.104, Code 7013, 
effective prior to January 12, 1998, and 
38 C.F.R. § 4.104, Code 7010, effective 
as of January 12, 1998 for 
supraventricular arrhythmias.  
Thereafter, a rating decision should be 
issued pursuant to Karnas, above.  

4. If the benefits sought are denied, the 
veteran and her representative should be 
provided with a SSOC notifying them of 
all the pertinent laws and regulations 
used in the adjudication of the veteran's 
claim, in particular 38 C.F.R. § 4.104, 
DC 7010 (1999).  After the veteran and 
her representative have been given an 
opportunity to respond to the SSOC, the 
claims folder shall be returned to the 
Board for further appellate review.  

No action is required of the veteran until she receives 
further notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




